FIRST AMENDMENT dated as of September 7, 2006 (this “Amendment”) to the
Five-Year Competitive Advance and Revolving Credit Facility Agreement dated as
of September 7, 2005 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among THE HARTFORD FINANCIAL SERVICES GROUP,
INC. (the “Company”), HARTFORD LIFE, INC. (“Hartford Life”), the BORROWING
SUBSIDIARIES from time to time party thereto, the LENDERS from time to time
party thereto and BANK OF AMERICA, N.A., as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”).

WHEREAS the Borrowers, the Administrative Agent and the Required Lenders have
agreed, on the terms and subject to the conditions set forth herein, to amend
the Credit Agreement in the manner set forth herein.

NOW, THEREFORE, in consideration of the above premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used and not defined herein have the
meanings given to them in the Credit Agreement (as amended hereby).

SECTION 2. Amendment to the Credit Agreement. Effective as of the First
Amendment Effective Date (as defined below), the Credit Agreement is hereby
amended as follows:

(a) Section 1.01 of the Credit Agreement is amended to add definitions of the
following terms in appropriate alphabetical order:

‘“Consumer Notes’ means fixed, floating and index notes issued by Hartford Life
Insurance Company to retail investors whereby the terms of such notes require
that the net proceeds to Hartford Life Insurance Company be utilized to purchase
a like amount of assets to be held by Hartford Life Insurance Company, and
whereby the instrument issued is a registered security, not an insurance
contract of any type. Each set of Consumer Notes issued on the same date and
which have common terms and a common maturity date is referred to as a tranche
of Consumer Notes.”.

‘“First Amendment’ means the First Amendment dated as of September 7, 2006 to
this Agreement.”.

‘“First Amendment Effective Date’ means the first date on which the conditions
to effectiveness of the First Amendment were satisfied in accordance with the
terms thereof.”.

(b) the definition of “Consolidated Total Debt” in Section 1.01 of the Agreement
is amended by inserting the following sentence at the end of such definition:

“Consolidated Total Debt shall exclude the aggregate principal amount of all
Consumer Notes outstanding at any time that S&P does not classify the Consumer
Notes as financial leverage of the Company or a Subsidiary”.

(c) clause (c) of Section 5.03 of the Agreement is amended to read in its
entirety:

“(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate of a Financial Officer (A) certifying that (1) no
Event of Default or Default has occurred or, if such an Event of Default or
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and (2) to
such Financial Officer’s knowledge, as of the date of such certificate, S&P does
not classify the aggregate principal amount of Consumer Notes as financial
leverage of the Company or a Subsidiary and (B) setting forth (1) each Standard
Letter of Credit and Secured Letter of Credit outstanding as of the end of such
fiscal year or fiscal quarter and (2) each item of Collateral on deposit in each
LC Security Account, and the Collateral Value thereof, as of the end of such
fiscal year or fiscal quarter;”.

(d) Article V is amended by inserting the following Section at the end of such
Article:

SECTION 5.16. Limitation on Issuance of Consumer Notes. Permit the aggregate
principal amount of Consumer Notes outstanding at any time (a) from (and
including) the First Amendment Effective Date through (but excluding) the first
anniversary of the First Amendment Effective Date, to exceed $3,000,000,000,
(b) from (and including) the first anniversary of the First Amendment Effective
Date through (but excluding) the second anniversary of the First Amendment
Effective Date, to exceed $4,000,000,000, (c) from (and including) the second
anniversary of the First Amendment Effective Date through (but excluding) the
third anniversary of the First Amendment Effective Date, to exceed
$5,000,000,000 and (d) from (and including) the third anniversary of the First
Amendment Effective Date and thereafter, to exceed $6,000,000,000.

(e) clause (f) of Article VI is amended to read in its entirety:

“(f) the Company or any Subsidiary shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of any Indebtedness in a
principal amount in excess of $100,000,000, when and as the same shall become
due and payable (and in the case of Consumer Notes, such failure shall continue
unremedied for ten Business Days) or (ii) fail to observe or perform any other
term, covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Indebtedness if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Indebtedness or a trustee on its or their behalf (with or without the
giving of notice, the lapse of time or both) to cause, such Indebtedness to
become due prior to its stated maturity; provided that, for purposes of this
clause (f), the failure to pay principal or interest in respect of, or observe
or perform any other term, covenant, condition or agreement applicable to, one
tranche of Consumer Notes shall not, in and of itself, constitute the failure to
pay principal or interest in respect of, or observe or perform any other term,
covenant, condition or agreement applicable to, any other tranche of Consumer
Notes;”.

SECTION 3. Representations and Warranties. Each Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that as of the First
Amendment Effective Date and after giving effect hereto:

(a) this Amendment has been duly authorized, executed and delivered by each
Borrower, and each of this Amendment and the Credit Agreement (as amended
hereby) constitutes each Borrower’s legal, valid and binding obligation,
enforceable against it in accordance with its terms.

(b) No Default or Event of Default has occurred and is continuing.

(c) all representations and warranties of each Borrower contained in the Credit
Agreement (as amended hereby) are true and correct in all material respects on
and as of the date hereof (except with respect to representations and warranties
expressly made only as of an earlier date, which representations were true and
correct in all material respects as of such earlier date).

(d) this Amendment and the transactions contemplated hereby (a) do not require
any action, consent or approval of, registration or filing with, or other action
by, any Governmental Authority, other than those which have been taken, given or
made and (b) will not (i) violate (A) any provision of any law, statute, rule or
regulation (including the Margin Regulations) or of the certificate of
incorporation or other constitutive documents or by-laws of any Borrower,
(B) any order of any Governmental Authority or (C) any provision of any
indenture, agreement or other instrument to which any Borrower is a party or by
which it or any of its property is or may be bound, (ii) be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under any such indenture, agreement or other instrument or
(iii) result in the creation or imposition of any Lien upon any property or
assets of any Borrower.

SECTION 4. Effectiveness. This Amendment shall become effective as of the first
date (the “First Amendment Effective Date”) on which:

(a) the Administrative Agent shall have received counterparts hereof duly
executed and delivered by each of the Borrowers and the Required Lenders.

(b) the Administrative Agent shall have received such documents and certificates
as the Administrative Agent may reasonably request relating to the organization,
existence and good standing of each Borrower, the authorization of this
Amendment and the transactions contemplated hereby and any other legal matters
relating to the Borrower, the Loan Documents, this Amendment or the transactions
contemplated hereby, all in form and substance reasonably satisfactory to the
Administrative Agent.

(c) the Administrative Agent shall have received payment of all reasonable fees
and out-of-pocket expenses, to the extent invoiced, to be paid or reimbursed to
it by the Borrowers pursuant to the Credit Agreement, including those referred
to in Section 6.

SECTION 5. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Borrower to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective only with respect to the provisions of the Credit Agreement
specifically referred to herein. This Amendment shall constitute a Loan
Document. All representations and warranties made by any Borrower herein shall
be deemed made under the Credit Agreement with the same force and effect as if
set forth in full therein. On and after the First Amendment Effective Date, any
reference to the Credit Agreement contained in the Loan Documents shall mean the
Credit Agreement as modified hereby.

SECTION 6. Expenses. The Borrowers agree to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment,
including the reasonable fees, charges and disbursements of counsel.

SECTION 7. Governing Law; Counterparts. (a) This Amendment and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

(b) This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument. This
Amendment may be delivered by facsimile or other electronic imaging means of the
relevant executed signature pages hereof.

SECTION 8. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

1 IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

      THE HARTFORD FINANCIAL SERVICES GROUP, INC., as Borrower

 
    by /s/ John N. Giamalis

 
   
 
  Name: John N. Giamalis
 
   
 
  Title: Senior Vice President and Treasurer

                HARTFORD LIFE, INC.,                   as Borrower,     By    
/s/     John N. Giamalis     Name:       John N. Giamalis     Title: Senior Vice
President and Treasurer

          BANK OF AMERICA, N.A., as LC Issuer, Administrative Agent and a
Lender, by /s/ Jason Cassity Name: Jason Cassity Title: Vice President BANK OF
AMERICA, N.A.,   as LC Issuer, Administrative Agent and a   Lender,            
  by     /s/ Jason Cassity     Name: Jason Cassity     Title: Vice President

2